Citation Nr: 0725390	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-19 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1969 and from September 1971 to September 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision.


FINDINGS OF FACT

1.  The objective medical evidence fails to show symptoms 
compatible with moderate incomplete paralysis of the sciatic 
nerve of the left lower extremity.

2.  The objective medical evidence fails to show symptoms 
compatible with moderate incomplete paralysis of the sciatic 
nerve of the right lower extremity.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.123, 4.124a, Diagnostic Code (DC) 8620 (2006).

2.  Criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.123, 4.124a, DC 8620 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently rated at 10 percent for peripheral 
neuropathy of each lower extremity under 38 C.F.R. § 4.124a, 
DC 8620.  Under this rating code, a 10 percent rating is 
assigned for mild incomplete paralysis of the sciatic nerve; 
a 20 percent rating is assigned for moderate incomplete 
paralysis; and a 40 percent rating is assigned for moderately 
severe incomplete paralysis.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

At his hearing before the Board, the veteran indicated that 
he was scheduled for an examination in May 2006; he also 
indicated that he had been referred to a private physician, 
Dr. Sweitzer, for treatment of his feet.  As such, the 
veteran's claim was remanded and he was asked to provide a 
release to enable VA to obtain his private treatment records 
from Dr. Sweitzer.  However, the veteran never responded to 
VA's request; and, therefore, his claim must be evaluated 
based on the evidence at hand.

The veteran testified in 2006 that he had trouble with his 
legs feeling numb, especially when driving for an extended 
period of time.

At a VA examination in September 2003, the veteran reported 
experiencing numbness and tingling in his feet and toes, as 
well as loss of strength, but he denied any burning sensation 
of his extremities, or any anal pruritis.  The examiner 
indicated that the veteran was ambulatory without difficulty.  
Neurological testing showed that sensation was intact to 
pain, pinprick, touch and vibration in the lower extremities.  
Deep tendon reflexes were 2+ (normal) in the lower 
extremities. 

In March 2003, the veteran was noted to have ankle pain and 
neuropathy; and in December 2004, it was noted that the 
veteran had some numbness in his feet which was secondary to 
peripheral neuropathy.  Other treatment records indicate that 
the veteran has been diagnosed with plantar fasciitis.

While the veteran's medical records confirm that the veteran 
has symptomatology consistent with bilateral peripheral 
neuropathy, the objective medical evidence fails to show that 
it is any more than mild.  The veteran suggested that his 
peripheral neuropathy has caused a reduction in his exercise 
regimen and has been productive of numbness in his lower 
extremities.  However, the veteran failed to provide the 
releases necessary to obtain more recent treatment records.

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Given the veteran's failure to submit releases to obtain more 
current treatment records, the veteran's file is rated based 
on the evidence of record.  This evidence, including the 
veteran's 2003 VA examination, shows no more than mild 
impairment, indeed, neurological testing in 2003 was 
essentially normal.  As such, the medical evidence of record 
fails to show symptoms compatible with moderate incomplete 
paralysis of the sciatic nerve, and the criteria for a rating 
in excess of 10 percent for peripheral neuropathy of either 
lower extremity have therefore not been met.  Accordingly, 
the veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in June 2004, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated by 
several supplemental statements of the case following 
completion of the notice requirement.

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for peripheral neuropathy of 
the left lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of 
the right lower extremity is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


